ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING

Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind.Admission and Discipline Rule 23, Section 11.1(a)(2), files a Motion for Suspension upon Notice of Guilty Finding, re*582questing that the respondent, George T. Rorrer, III, be immediately suspended from the practice of law in this state pending further order of this Court or final resolution of any resulting disciplinary action due to his being found guilty of a crime punishable as a felony.
And this Court, being duly advised, now finds that the respondent has been found guilty of a crime punishable as a felony, to wit: on July 28, 2000, the respondent was found guilty of one count of Money Laundering, a felony, in the United States District Court for the Western District of Kentucky. Accordingly, we find that the Commission’s request for suspension of the respondent from the practice of law in this state upon notice of guilty finding should be granted.
IT IS, THEREFORE, ORDERED that the respondent, George T. Rorrer, III, is hereby suspended from the practice of law in this state, effective immediately, until further order of this Court or final determination of any resulting disciplinary proceedings.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis.Disc.R. 2S(8)(d).
All Justices concur.